DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP512 (JP2006305512A, attached translation is referenced) in view of Xu (US20150233766).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP512 in view of Xu further in view of Nojiri (US9273586).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP512 in view of Xu further in view of Padera (US4828376).
Rejection in view of JP’512 and Xu
Referring to claim 1, JP’512 teaches temperature-measuring device comprising:  	a transmitter configured to measure a temperature of a material without contact ([0018] teaches a temperature detection unit 9. [0046] teaches that the temperature of material M can be detected indirectly by an infrared temperature sensor.),  	the material being contained in a container being revolved and/or rotated ([0018] teaches that the container is rotated),  	wherein the transmitter is configured to transmit data including a value of the measured temperature ([0027] teaches the sensor 91 is configured to transmit detected value of the material temperature to the comparator unit 92 as a detection signal. [0028] teaches that the comparator unit 92 emits light when the temperature exceeds a predetermined temperature.); and  	a receiver configured to receive the transmitted data ([0029]-[0030] teaches that the control unit detects the light emitted from the unit 92a and controls the driving of the motor based on the processing procedures.),  	wherein the transmitter is disposed in or on an upper lid detachably secured to the container ([0026] teaches the temperature detection unit 9 is at the upper part of the container 8 in figure 1),  	and the transmitter can be revolved along with the container (since the temperature detection unit is attached to the rotating container, it would be rotated along with the container), 	wherein the transmitter comprises a sensor configured to measure the temperature of the material without contact (temperature sensor 91).
JP’512 does not explicitly state that the sensor comprises an optical element disposed on an extension line of an optical axis of the sensor and at a position separated away from a light incident opening of the sensor. JP’512 teaches in [0046] that the temperature of material M can be detected indirectly by an infrared temperature sensor.
Xu teaches in figure 2 an infrared thermometer with a light path. It teaches an optical element disposed on an extension line of an optical axis of the sensor and at a position separated away from a light incident opening of the sensor (Optical element is lens 107 that is on an axis shown by reference 163 and separated away from the opening 103 which is the light incident opening).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the infrared sensor of Xu in the device of JP’512 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results as they are both infrared temperature sensors. See MPEP 2143, I(B).
Referring to the limitation “so that the transmitter can detect an incident light emitted from the material,” this is considered to be intended usage of the transmitter. Since the prior art teaches the structure of the claims (it teaches the temperature detector for the material can be indirect as shown in [0012] and [0046]), it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 2, JP512 teaches the transmitter is placed to be directed to the material ([0033] and figure 1 teaches that the temperature detection unit 9 detects the temperature of M at regular intervals. It can be seen in figure 1 that the temperature sensor 91 is facing M.).
Referring to claim 3, JP512 teaches in figure 1 a power supply configured to supply electricity to the sensor ([0028] teaches a small lithium battery can power unit 92 and the like); and  	a processor configured to transmit the data including the value of the measured temperature to the receiver ([0027] teaches the sensor 91 is configured to transmit detected value of the material temperature to the comparator unit 92 as a detection signal. [0028] teaches that the comparator unit 92 emits light when the temperature exceeds a predetermined temperature.), and  	wherein the receiver comprises: storage configured to store the transmitted data ([0030] teaches control unit stores processing procedures for each material and controls the motor based on the procedure. It determines the elapsed processing time and temperature detected by the temperature detection unit 9.),  	wherein the transmitted data comprises the value of the measured temperature ([0030] teaches control unit 10 controls the motor 5 based on the temperature detected).
Referring to claim 4, JP512 does not explicitly teach the sensor has a view angle equal to or more than 20º and less than or equal to 90º. However it would be obvious to one of ordinary skill in the art to have an optimal view angle such as 20-90º, to allow the sensor to sense the material while it is inside the container, as this is required for the control unit to know what to set the motor at.
Referring to claim 5, JP’512 and Xu do not explicitly teach the optical element is movable in an optical axial direction of the sensor. JP512 teaches the use of an infrared temperature sensor ([0046] teaches that the temperature of material M can be detected indirectly by an infrared temperature sensor.). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to move the optical element to an optimal location since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.Rejection of claim 5 in view of JP512, Xu, and Nojiri
Referring to claim 5, JP512 and Xu does not explicitly teach the optical element is movable in an optical axial direction of the sensor. JP512 teaches the use of an infrared temperature sensor ([0046] teaches that the temperature of material M can be detected indirectly by an infrared temperature sensor.). Nojiri teaches an infrared temperature sensor (abstract) that has an optical function section 33 that is able to move forward and backwards in an axial direction inside the cylinder member 2 (column 12 lines 20-40 and column 13 claim 7). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the optical function section of Nojiri as the optical element capable of moving in an axial direction of the sensor of JP512 as Nojiri teaches the benefit of being able to adjust the infrared light space or the viewing angle (column 11 lines 50-58).Rejection of claim 7 in view of JP512, Xu, and Padera
Claim 7: JP’512 and Xu do not explicitly teach that the transmitter is swingably supported to the upper lid of the container by a spherical bearing. JP’512 [0026] teaches the temperature detection unit 9 is at the upper lid part 8b of the container 8 in figure 1.
Padera teaches in the abstract that a spherical bearing permits movement and that lasers and infrared optical devices can be mounted on the platform and adjusted to a desired line of sight.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a connection such as a spherical bearing as taught by Padera to attach the infrared sensor of JP’512 as Padera teaches that this allows for movement of the angle of the sensor to a desired location.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Referring to claim 8, the prior art of JP512 teaches the motor being controlled by the control unit relating to the temperature detected. However it does not mention an acceleration sensor that powers the normal temperature sensor of claim 3 when activated.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        04/28/2022